Citation Nr: 0110344	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from September 1945 to January 
1949, March 1949 to December 1952, and March 1954 to February 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).

In October 1997, the Board remanded to the RO the veteran's 
claim for an increased rating for bronchitis and emphysema.  
In an August 1998 rating decision, the RO awarded an 
increased rating of 30 percent for bronchitis with pulmonary 
emphysema, effective from the date of receipt of the 
veteran's claim for an increased rating in July 1994.  In 
September 1998, the veteran informed the RO in writing that 
its rating action satisfied his appeal.  Therefore, the 
appeal relating to an increased rating for bronchitis with 
pulmonary emphysema is withdrawn.


REMAND

The veteran's service-connected disabilities are diabetes 
mellitus with diabetic ocular disturbances, polyneuritis of 
the legs and arms, and atherosclerosis of the aorta, rated 60 
percent disabling, and chronic bronchitis with pulmonary 
emphysema, rated 30 percent disabling, for a combined rating 
of 70 percent.

The most recent VA examination was accomplished in March 
1998.  The veteran indicates that he last worked full time in 
December 1998, and terminated his employment at that time 
because of increasing symptoms related to his service 
connected disabilities.  The record does not contain anymore 
recent medical evidence evaluating the veteran's service-
connected disabilities.  During the veteran's personal 
hearing in July 2000 he indicated that he continued to 
receive private and VA medical care related to his service 
connected disabilities.  He has also indicated that he 
applied for VA vocational rehabilitation.  The VA's duty to 
assist claimants has recently been reaffirmed and clarified.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates 
of treatment of all health care 
providers, both VA and private, including 
Dr. "Richard Torselli," who have 
treated the veteran for his service 
connected diabetes mellitus with diabetic 
ocular disturbances, polyneuritis of the 
legs and arms, and atherosclerosis of the 
aorta and chronic bronchitis with 
pulmonary emphysema since January 1998.  
After obtaining any necessary 
authorization the RO should contact all 
identified health care providers, 
including the VA Fort Myers clinic, and 
request copies of all pertinent treatment 
records, relating to treatment since 
January 1998, that are not already of 
record.  

3.  The RO should associate the veteran's 
VA vocational rehabilitation file with 
the record on appeal.

4.  The veteran should be afforded a VA 
endocrinology examination to determine 
the nature and extent of his service-
connected diabetes mellitus with diabetic 
ocular disturbances, polyneuritis of the 
legs and arms, and atherosclerosis of the 
aorta.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
indicated tests and studies should be 
performed and all findings reported in 
detail.  The examiner should identify all 
symptoms that are related to the 
veteran's service-connected diabetes 
mellitus with diabetic ocular 
disturbances, polyneuritis of the legs 
and arms, and atherosclerosis of the 
aorta, including whether the following 
are required: more than one daily 
injection of insulin, restricted diet, 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or other 
complications.  The examiner should also 
express an opinion as to any effect the 
veteran's service-connected diabetes 
mellitus with diabetic ocular 
disturbances, polyneuritis of the legs 
and arms, and atherosclerosis of the 
aorta and chronic bronchitis with 
pulmonary emphysema have on the veteran's 
ability to obtain and retain gainful 
employment.  A complete rationale should 
be provided for any opinion offered.   

5.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and extent of his service-
connected chronic bronchitis with 
pulmonary emphysema.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  All indicated tests and 
studies, including pulmonary function 
testing, should be performed and all 
findings reported in detail.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected chronic bronchitis with 
pulmonary emphysema, including setting 
forth the FEV-1, or FEV-1/FVC, or DLCO 
(SB), or the maximum oxygen consumption 
in ml/kg/min.  The examiner should also 
express an opinion as to any effect the 
veteran's service-connected diabetes 
mellitus with diabetic ocular 
disturbances, polyneuritis of the legs 
and arms, and atherosclerosis of the 
aorta and chronic bronchitis with 
pulmonary emphysema have on the veteran's 
ability to obtain and retain gainful 
employment.  A complete rationale should 
be provided for any opinion offered.

6.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




